Order entered August 2, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00633-CV

                               THOMAS J. ELLIS, Appellant

                                            V.

                     THE RENAISSANCE ON TURTLE CREEK
                   CONDOMINIUM ASSOCIATION, INC., Appellee

                     On Appeal from the County Court at Law No. 3
                                 Dallas County, Texas
                         Trial Court Cause No. CC-13-01827-C

                                        ORDER
      The Court has before it appellee’s July 24, 2013 motion to accelerate appeal. The Court

DENIES the motion. The Court also has before it appellant’s July 31, 2013 motion to extend

time to file brief. The Court GRANTS the motion and ORDERS appellant to file his brief by

August 30, 2013.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE